Exhibit 10.24

ADDENDUM TO ADMINISTRATIVE SERVICES AGREEMENT

This Addendum (the “Addendum”) is entered into effective as of October 1, 2006,
by and between NORTH CAROLINA RADIATION THERAPY MANAGEMENT SERVICES, INC., a
North Carolina corporation (“MANAGEMENT SERVICES”) and RADIATION THERAPY
ASSOCIATES OF WESTERN NORTH CAROLINA, P.A., a North Carolina professional
corporation (the “PA”). This Addendum amends Section 3.1 of the Administrative
Services Agreement dated January 1, 2002 between the parties (the “Agreement”)
to adjust the monthly Service Fee of $749,333.33 paid in 2006 to a monthly
Service Fee payable at the rate of $454.42 per external beam treatment billed
(currently CPT codes 77372, 77373, 77401 – 77416, 77418 and 77781-77784) and
replaces the Addendum of that same Section dated January 1, 2006. The parties
acknowledge that Management Services neither provides direct marketing services
currently under the Agreement nor does this Amendment provide for Management
Services to provide direct marketing services.

From and after the date hereof, Section 3.1 shall read as follows:

3.1. Service Fee. For the services to be provided hereunder by MANAGEMENT
SERVICES, the PC shall pay to MANAGEMENT SERVICES a monthly Service Fee at the
rate of $454.42 per external beam treatment billed (currently CPT codes 77372,
77373, 77401 – 77416, 77418 and 77781-77784). The parties agree that the Service
Fee represents the fair market value of the services provided by MANAGEMENT
SERVICES hereunder and that the parties shall meet annually to reevaluate the
value of services provided by MANAGEMENT SERVICES and shall establish the fair
market value thereof for purposes of this Section 3.1.

 

   Accepted:

 

NORTH CAROLINA RADIATION THERAPY

MANAGEMENT SERVICES, INC.

  By:  

/s/ David Koeninger

    David Koeninger     Vice President and CFO

   Accepted:

 

RADIATION THERAPY ASSOCIATES OF

WESTERN NORTH CAROLINA, P.A.

  By:  

/s/ Daniel E. Dosoretz, M.D.

    Daniel E. Dosoretz, M.D.     Vice President